U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29913 CONCIERGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada IRS Employer I.D. Number:95-4442384 29115 Valley Center Rd. K-206 Valley Center, CA 92082 866-800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer[]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of November 16, 2015, there were 679,536,298 shares of the Registrant’s Common Stock, $0.001 par value, outstanding and 41,949,967 shares of its Series B Convertible Voting Preferred Stock, par value $0.001. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures 22 PART II – Other Information 23 Item 1.Legal Proceedings 23 Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Item 3.Defaults Upon Senior Securities Item 4Mine Safety Disclosures Item 5.Other Information 24 Item 6. Exhibits 24 SIGNATURES 26 PART I – FINANCIAL INFORMATION Item 1. Fnancial Statements Page Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations for the Three Month Periods Ended September 30, 2015 and 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Month Periods Ended September 30, 2015 and 2014 (Unaudited) 6 Notes to Unaudited Financial Statements 7 1 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, June 30, CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net Inventory, net Deposit - Other current assets - Total current assets Security deposits - Property and equipment, net - Goodwill - Deposit - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable - related parties Notes payable Other current liabilities - Totalliabilities COMMITMENT & CONTINGENCY - - STOCKHOLDERS' EQUITY - - Preferred stock, 50,000,000 authorized par $0.001 Series B: 37,543,544 issued and outstanding at September 30, 2015 and June 30, 2015 Common stock, $0.001 par value; 900,000,000 shares authorized; 679,536,298 shares issued and outstanding at September 30, 2015 and at June 30, 2015 Additional paid-in capital Accumulated other comprehensive expense ) - Accumulated deficit ) ) Total Stockholders' equity Total liabilities and Stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS & COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three-Month Periods Ending September 30, Net revenue $ $
